DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voutta et al., US 20180329963 A1 (hereinafter “Voutta”).

As per claims 1, 8, and 15, Voutta teaches:
displaying a data illustration based on a data set in an interface that comprises a plurality of sides, wherein the interface displays a plurality of first level filters for the data illustration and a data quality for each displayed first level filter (Voutta ¶¶ 0025-26; Figs. 3A-3B), where the sides are, e.g., “top, right, bottom, left”, and the filters show “differences between different categories or aggregations of data” – the data qualities claimed;
receiving, from a user, a selection for one of the plurality of displayed first level filters (Voutta ¶ 0027), where a category is selected; and
dynamically altering the displayed interface, wherein the data illustration is filtered according to the selected filter, and a plurality of second level filters based on the selected filter are displayed adjacent to the data illustration (Voutta ¶¶ 0037-40), where filters are displayed after updating the illustration after the selection of a filter.

As per claims 2, 9, and 16, the rejection of claims 1, 8, and 15 are incorporated, and Voutta further teaches:
wherein the data quality indicates a data attribute of the data set when filtered by the corresponding displayed first level filter (Voutta ¶ 0027; Fig. 3A), where the preview of the facet filters shows a preview of a percentage of records satisfying the filter, the claimed data attribute.

As per claims 3, 10, and 17, the rejection of claims 2, 9, and 16 is incorporated, and Voutta further teaches:
wherein the data set comprises a hierarchical data set, the plurality of first level filters represent one or more nodes of the hierarchical data set, and the data attribute indicated by the displayed data quality for each displayed first level filter is based on the hierarchical data set when filtered by the corresponding displayed first level filter (Voutta ¶ 0027; Fig. 3A), where, e.g., months are nodes of a hierarchical data set based on time, and where the attribute indicated is what percentage of records satisfy the filter.

As per claims 4, 11, and 18, the rejection of claims 1, 8, and 15 is incorporated, and Voutta further teaches:
wherein the plurality of displayed first level filters comprise a first geometric shape and are displayed along a perimeter of the first geometric shape (Voutta Fig. 3A), where the facet filter pane is a shape and the column is displayed along the bottom of the pane.

As per claims 5, 12, and 19, the rejection of claims 4, 11, and 18 is incorporated, and Voutta further teaches:
wherein the plurality of displayed second level filters comprise a second geometric shape within the first geometric shape and are displayed along a perimeter of the second geometric shape (Voutta Fig. 3A), where a second column of filters are displayed along the perimeter of the column within the facet filter pane.

As per claims 6 and 13, the rejection of claims 4 and 11 is incorporated, and Voutta further teaches:
wherein the plurality of first level filters displayed along the perimeter of the first geometric shape are scrollable by a user (Voutta Fig. 3A), where the filters are scrollable (e.g., by using the arrow at the bottom of the column).

As per claims 7 and 14, the rejection of claims 6 and 13 is incorporated, but Voutta does not teach:
wherein the perimeter of the first geometric shape comprises a squeeze region that contains a subset of first level filters that are not selectable, and scrolling the first level filters alters the squeeze region such that at least one of the subset of first level filters is scrolled out of the squeeze region to make the one first level filter selectable (Voutta Fig. 3A), where filters below the scroll arrow are not selectable.

As per claim 20, the rejection of claim 18 is incorporated, and Voutta further teaches:
wherein the plurality of first level filters displayed along the perimeter of the first geometric shape are scrollable by a user (Voutta Fig. 3A), where the filters are scrollable (e.g., by using the arrow at the bottom of the column), the perimeter of the first geometric shape comprises a squeeze region that contains a subset of first level filters that are not selectable, and scrolling the first level filters alters the squeeze region such that at least one of the subset of first level filters is scrolled out of the squeeze region to make the one first level filter selectable (Voutta Fig. 3A), where filters below the scroll arrow are not selectable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-12, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 8, 9, 1, 1, 3, 8, 9, 1, 1, 3, 8, and 9 of U.S. Patent No. 10,769,170. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass the subject matter of the ’170 claims.

Claims 6-7, 13-14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,769,170 in view of Voutta et al., US 20180329963 A1.  The ’170 patent is silent as to scrolling a squeeze region as claimed.  The analogous and compatible art of Voutta, however, teaches scrolling filters such that filters outside a region are not selectable, and as filters are scrolled out, new filters are scrolled in that are selectable (Voutta Fig. 3A).  It would have been obvious to one of ordinary skill in the art to modify the ’170 claims using the teachings of Voutta to implement a squeeze region as claimed in order to be able to present more information in a limited area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159